Citation Nr: 0517115	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a chronic heart 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Hammon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision in which the 
RO determined that new and material evidence had been 
received to reopen the claim of service connection for 
chronic heart conditions.  In that same decision, however, 
the RO denied that claim on the merits.  

The reopened claim of service connection for a chronic heart 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a June 1974 decision, the RO denied the veteran's 
original claim of service connection for a heart disorder.  

2.  The additional evidence received since the RO's June 1974 
decision bears directly and substantially upon the specific 
matter under consideration; is not cumulative of previously 
submitted evidence; and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

The evidence received since the RO's June 1974 decision is 
new and material; thus, the claim of service connection for 
chronic heart conditions is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1100 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted, and that the 
claim should be reopened.  The Board also finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.


II.  Analysis

The veteran is seeking service connection for chronic heart 
conditions.  He essentially contends that his enlarged heart, 
diagnosed while in service, has led to his current 
hypertension, congestive heart failure, atrial fibrillation 
and atherosclerotic heart disease.  

The record reflects that the veteran's initial claim was 
denied by the RO in a June 1974 decision.  The RO essentially 
concluded that the veteran's enlarged heart, which was noted 
on his separation examination was, in the absence of any 
other cardiac problems, not a disability, but a normal heart 
often seen in physically healthy and athletic males.  

Previously decided claims may not be reopened in the absence 
of new and material evidence. Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Accordingly, 
that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  In order to reopen the claim, the veteran must have 
submitted new and material evidence.  

However, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim. Id. The 
matter of new and material evidence is addressed herein 
below.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the veteran's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Since filing to reopen his claim, the veteran has submitted 
medical records from Lincoln Health Center, Triangle Heart 
Associates, and VAMC Raleigh-Durham, NC, which show evidence 
of current heart disorders and hypertension.  
The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of service 
connection for a chronic heart condition.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for chronic heart conditions, the 
appeal to this extent is allowed, subject to further action 
as discussed herein below.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In particular, the Board notes that although the veteran was 
provided with a notification letter in April 2002, advising 
him of the type of evidence necessary to reopen a previously 
denied claim, he has not yet been provided with a specific 
letter advising him of the type of evidence necessary to 
substantiate the underlying claim for service connection.  

Further, the April 2002 notification letter is clearly 
erroneous in that it requests evidence that would 
substantiate a claim for increased rating of an existing 
disability, as opposed to a claim for service connection.  

Thus, the Board concludes that a remand is necessary so that 
he can be provided with the appropriate notice pursuant to 38 
U.S.C.A. § 5103(a) (West 2002).  

Moreover, the Board concludes that an additional examination 
is warranted in order to establish whether the veteran's 
claimed disabilities, particularly his hypertension, had 
their onset during service or whether they are otherwise 
etiologically related to service.  

The Board recognizes that the VA examination done in January 
2004 included a comprehensive physical exam of the veteran, 
diagnostic tests and a review of the record.  However, the 
Board notes inconsistencies in the physicians' findings 
between that exam and the one done in April 1974, 
particularly as to whether the veteran's did have episodes of 
hypertension and other cardiac problems while in service.  

In that regard, the Board points to a May 1965 incident of 
heart pain in the veteran's service medical records, which 
was not addressed by the physician conducting the April 1974 
VA exam.  Accordingly, it is unclear whether he was aware of 
that episode or considered it in his ultimate findings.  

Finally, the Board notes that in his original claim, the 
veteran indicated that three different private physicians had 
treated him as early as 1969 for hypertension.  

Although he later indicated that his records from one of them 
were probably not available, there is no evidence in the 
record that the RO requested or otherwise attempted to obtain 
the records from any of those physicians.  

The veteran also listed two lay individuals who may have had 
knowledge related to his heart condition and blood pressure 
dating back as early as 1967.   However, there is no evidence 
that the RO requested statements from the two lay individuals 
or suggested that the veteran provide them.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification action required by the VCAA 
has been completed.  In particular, the 
RO should advise the veteran of the 
information and/or evidence needed to 
substantiate his claim of service 
connection.  In particular, the RO should 
advise the veteran to submit evidence 
showing that his heart enlargement and 
hypertension began while in service.  The 
RO should also request his assistance in 
obtaining statements from any lay 
individuals who had knowledge of his 
heart condition and blood pressure while 
in service or after his discharge.  The 
RO should also advise the veteran as to 
his and the VA's responsibilities under 
the VCAA.  The RO should also advise the 
veteran to identify any additional 
evidence that he believes may be relevant 
to his claim.  

2.  The RO should undertake any 
additional evidentiary development deemed 
necessary to adjudicate the now reopened 
claim of service.  Specifically, the RO 
should attempt to locate any records from 
the private physicians listed on the 
veteran's original claim.  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his claimed heart conditions 
to include an enlarged heart and 
hypertension.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed.  In particular, the 
examiner should comment as to whether it 
is at least as likely as not that the 
current disability was first manifested 
during the veteran's active military 
service or within one year of his 
separation from service, or whether it is 
otherwise related to his military 
service.  Specifically, the examiner 
should address and resolve the 
inconsistencies in the record regarding 
the nature of the veteran's enlarged 
heart and whether he had hypertension 
while in service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Following completion of such 
development, the RO should re-adjudicate 
the issue of entitlement to service 
connection for chronic heart conditions.  
If the benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


